department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br3 postn-118530-02 uilc dollar_figure memorandum for gail lontine sbse newport vermont from joseph w clark chief branch collection bankruptcy summonses cc pa cbs br3 subject sec_7602 and form ss-8 determinations this memorandum responds to your request for advice by e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent background on date collection bankruptcy summonses sent you a memorandum advising you that when a worker files a form ss-8 requesting a determination of employee work status for purposes of federal employment_taxes and income_tax_withholding the internal_revenue_service irs should treat both the worker and the employer as taxpayers for purposes of sec_7602 third party contacts we reasoned as follows when a worker submits a form ss-8 the irs records any subsequent third party contacts dealing with the worker’s request on the third party contact database under the worker’s ssn mft consequently if an employer requests a list of sec_7602 contacts with respect to the form ss-8 determination the irs will not have a record of contacts relating to the employer on the database an employer may argue that though the worker requested the form ss-8 determination any determination the irs makes regarding withholdings will effect both the worker and the employer in addition if a worker requests a letter_ruling on an employment issue the irs treats both the worker and the employer as the taxpayer revproc_2000_1 2000_1_irb_4 date therefore when investigating a form ss-8 request from a worker the irs should treat the employer as well as the worker as the taxpayer for purposes of sec_7602 recently you e-mailed us a new set of questions containing the following facts a drives a truck owned by b b pays a’s wages but a actually works for company c in effect b leases a to c c supervises a and has control_over the work that a does in these cases b generally is the employer for purposes of sec_3401 which defines employer as the person having control of the payment of wages despite the fact that the employee may have performed the services for postn-118530-02 another person c on the other hand is the common_law employer a requests an ss-8 determination in making its ss-8 determination the irs generally talks to all three people issues whether both b and c should be treated as the taxpayer for sec_7602 purposes when a worker files a form ss-8 request discussion the logic behind our original advice that when a worker files a form ss-8 request the irs should treat both the employer and the worker as the taxpayer for purposes of sec_7602 is that any determination of employee work status for purposes of federal tax withholding will have an impact on both the worker and the employer this same logic applies to the factual situation outlined above in determining the employee status for purposes of withholdings the irs will gather information from both employers and then render a decision this decision may have an impact on both employers for example based on information collected in the investigation the irs may determine that c the common_law employer is also the sec_3401 employer sometimes the form ss-8 only mentions the sec_3401 employer ie b as the employer it does not mention the common_law employer ie c this does not effect the status of c when the irs investigates the employment situation and discovers c c also should be treated as the taxpayer for purposes of sec_7602 finally you noted that when the worker files a form ss-8 request the irs need not notify the worker when it contacts the employer you also noted that the irs need not notify either employer when the irs contacts one of the other two parties the irs does not have to notify the worker when it contacts the employer because the form ss-8 requires the worker to give the irs permission to disclose the worker’s name to the employer before the investigation can proceed the form ss-8 contains no such requirement with respect to the disclosure of the employers to each other or to the worker therefore the irs must notify each employer before contacting the taxpayer or the other employer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views
